Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 25 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Head Quarters Octr 25th 1781
                  
                  I have to thank your Excellency for the Letters which you did me the honor to write by the Viscount De Montguyot & two others which I have received since.  it will make me happy to do every thing in my power to render that Officer’s present station agreeable, & to ficilitate as much as possible his accomplishment of the objects of it. I accept with thankfulness the offer that your Excellency is so good as to make of Boats for the use of the Army; your attention to us amid your extensive & important concerns is a new claim to our gratitude.
                  I thought it my duty to transmit without loss of time, the reports of the British Naval preparations, tho’ I must confess they did not occasion me any anxiety;  The prisoners of that Nation here are a great incumbrance, and for political reasons, as I have already had the honor of mentioning to your Excellency, I am extremely desirous to see the departure of their Officers.  Lord Cornwallis on his part is exceedingly pressing to be sent away;  I have told him, that I expected the final arrangements of your Excellency.  I entreat Your Excellency to accept the sincere vows of Friendship, & the inviolable attachment with which I have the honor to be Your Excellencys &c.
                  
                     G.W.
                  
               